Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-13 were previously pending and subject to a Final Office Action having a notification date of October 23, 2020 (“Final Office Action”).  Following the Final Office Action, Applicant filed RCE on January 22, 2020 amending claims 1 and 7. 
Claims 1-13, as recited in the RCE, are currently pending and subject to the non-final office action below.
Response to Arguments
Response to Applicant’s Remarks Concerning Rejections under 35 U.S.C. § 103
These arguments are moot in view of the new grounds of rejections set forth below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-7, and 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2008/0146892 to LeBoeuf et al. ("LeBoeuf") in view of U.S. Patent App. Pub. No. 2017/0112671 to Goldstein ("Goldstein"), in view of “Nuance” (YouTube video clip entitled " Nuance Healthcare Florence Workflow Concept with Samsung Smartwatch Demo English", retrieved from Internet: https://www.youtube.com/watch?v=I-NVD60oyn0), and further in view of U.S. Patent App. Pub. No. 2017/0071546 to Jain et al. ("Jain").
Regarding claim 1, LeBoeuf discloses:
A method for populating an electronic health record using wireless earpieces including a first wireless earpiece and a second wireless earpiece, the first wireless earpiece having a first earpiece housing and the second wireless earpiece having a second earpiece housing (see Fig. 4 wireless earpiece. Also see [140] and Fig. 1 “two earpiece modules 10” and housing 18. It is inherent that the first earpiece has a first housing and the second earpiece has a second housing), the method comprising steps of: 
wherein at least one of the one or more sensors is disposed within the first earpiece housing of the wireless earpieces (see Fig. 1 and [79], physiological sensors 11 are disposed within the earpiece housing 18);
performing a set of sensor measurements at the wireless earpiece using the one or more sensors of the wireless earpieces (see [80] "physiological sensor 11 can be any compact sensor for monitoring the physiological functioning of the body". Also see [132], user define certain individuals for the sensors 11 and 12 in the wireless earpiece to recognize and monitor stress levels from the sensors in the earpiece while user interacting with those individuals);
associating the set of sensor measurements with a user by a processor disposed within the first earpiece housing(see [96], if one or more of the physiological and environmental sensors 11, 12 of the wearable monitoring device 10 pick up a high particulate density in the environment, with an elevation in core body temperature, and a change in voice pitch occurring simultaneously (or near-simultaneously) within a common timeframe, the communication module 17 may alert the user that he/she may be having an allergic response. Wireless earpiece includes a processor 13 as shown in Fig. 1. Communication module 17 also includes a processor as described in [93]. Processor disposed in the wireless earpiece associate sensor measurement for example body temperature, voice pitch, particulate density with a user’s predetermined condition (allergic response) or threshold (elevation, density, or change level within a common time frame)); 
summarizing the set of sensor measurements using a processor disposed within the first earpiece housing to provide a sensor data summary (see Fig. 1 and [83] “The signal processor 13 may be configured to process information from a physiological sensor and/or an environmental sensor to assess aging rate.” See Fig. 2 and [129] “these algorithms are executed within the sensor module 21 itself, without the need for processing in the telecommunication device 22, through a processor 13 inside the module 21 (10).” Also see [133] “predictions may be processed by the internal processor 13 ); 
populating the fields of the electronic health record using the set of sensor measurements, the sensor data summary, and identifying information of the user, the populating the electronic health record performed using the processor disposed within the first earpiece housing (See [17] “Information collected from each monitoring device may include information that is personal and private……In the private portion, health and environmental data that is personalized for each subject is stored” and [104] “the personal database 25 contains health and environmental data that is personalized for each monitoring device user, including personalized information such as name, birth date, address, and the like”. Also see [129] “methods of combining information from various sensors 11, 12 into a meaningful real-time personal health and environmental exposure assessment in a recording device. The meaningful assessment is generated by algorithms that can be executed in the sensor module 21……through a processor 13 inside the module 21 (10). The output from these algorithms can be viewed as charts, graphs, figures, photos, or other formats for the user to view and analyze.” See [141] “Raw or processed data 46 from these sensors can be wirelessly transferred to a recording device or a portable telecommunication device 22 (FIG. 2)”. Populating sensor data, summery (assessment) and personal data by processor disposed within the earpiece housing to output to device for displaying); 
storing the populated electronic health record in a memory of one of the wireless earpieces, the memory operatively connected to the processor and disposed within the first earpiece housing (see [113] data storage component in sensor module 21 (wireless earpiece) allows processed ); 
However LeBoeuf does not explicitly disclose:
receiving user input through the wireless earpieces; 
user input to create document, and wherein the user input specifies fields within the document;
receiving user input at the wireless earpieces using one or more sensors of the wireless earpieces;  
user input being a selection of user preferences;
performing sensor measurement based on user preferences.
Goldstein teaches that it was old and well known at the time of filing in the art of health care monitoring to include: receiving user input through the wireless earpieces; receiving user input at the wireless earpieces using one or more sensors of the wireless earpieces (see [65], user input such as voice input and gesture input can be received through sensors in the earpiece device 1. Also see [73], voice input can be received using microphone through voice recognition engine 3A. See [65], gesture input can be received using motion detectors through gesture control interface 3B for detecting certain gestures such as finger or head movement. See [131], in a biofeedback mode, user can control the earpiece to monitor blood pressure, breathing rate, body temperature, pulse rate, and the like and provide feedback to the user) in order to provide easier and high quality communication at health monitoring devices [3]. 
Therefore, it would have been obvious to one of ordinary skill in the art of health care monitoring before the effective filing date of the claimed invention to modify the system of LeBoeuf to receiving user input through the wireless earpieces; receive user input at the wireless earpieces using 
Nuance teaches that it was known in the healthcare informatics at the time of filing to include: 
user input to create document, and wherein the user input specifies fields within the document (see screen shots provided from Nuance youtube video, user’s voice input was used to create and record health data, and the user’s input was used to specify the fields to be filled out in the document) in order to streamline documentation process (see Nuance youtube video).
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare informatics before the effective filing date of the claimed invention to modify the system of LeBoeuf in view of Goldstein to include user input to create document, and wherein the user input specifies fields within the document as taught by Nuance in order to streamline documentation process. As in Nuance, it is within the capabilities of one of ordinary skill in the art to receiving user input through the wireless earpieces to create LeBoeuf’s electronic health record where in the user input specifies fields within LeBoeuf’s electronic health record, in order to streamline documentation process, and the results would have been predictable to one of ordinary skill in the art of health monitoring. See MPEP § 2143 (C).
Jain teaches that it was old and well known at the time of filing in the art of health care monitoring to include: user input being a selection of user preferences, and performing sensor measurement based on user preferences (see [199], health monitoring system receives a user preference of selecting which mode of stress monitoring is to be used. Based on the user preference, health monitoring system then monitors user stress based on the mode that was selected by the user. Also see [204], health monitoring system monitor user’s stress level with different sampling frequency (e.g., 15 seconds or 45 seconds) based on user selected preferences) in order to optimize energy consumed as well as meeting the monitoring requirements of the user (see [204] of Jain).

Regarding claim 2, LeBoeuf further discloses:
wherein the identifying information of the user comprises at least two of a patient id, a name of the user, a date of birth of the user, and a social security number of the user (see [104] the personal database 25 contains health and environmental data that is personalized for each monitoring device user, including personalized information such as name and birth date).
Regarding claim 3, LeBoeuf further discloses:
wherein the sensor data summary comprises a time period for the sensor measurements, a high reading and a low reading for each type of sensor measurements (see [129] “methods of combining information from various sensors 11, 12 into a meaningful real-time personal health and environmental exposure assessment in a recording device. The meaningful assessment is generated by algorithms that can be executed in the sensor module 21……through a processor 13 inside the module 21 (10). The output from these algorithms can be viewed as charts, graphs, figures, photos, or other formats for the user to view and analyze.” See also Fig. 3, sensor data summary may display health factors over time in graphs. The high and low values are shown in the graph). 
Regarding claim 4, LeBoeuf further discloses:
wherein the one or more sensors include at least one environmental sensor (see [79] “at least one environmental sensor 12”. Also see [81], environmental sensor can measure data such as humidity, temperature, pressure, barometric pressure, pollution, automobile exhaust, soot density, airborne particle density, airborne particle size etc.) and at least one biometric sensor (see [79] “at least one ) and wherein the sensor measurements include both biometric data of the user from the at least one biometric sensor and environmental data of an environment associated with the user from the at least one environmental sensor (see [80] and [81] where different types of biometric data and environmental data are discussed) and wherein the environmental data provides context for the biometric data (see [96] “if one or more of the physiological and environmental sensors 11, 12 of the wearable monitoring device 10 pick up a high particulate density in the environment, with an elevation in core body temperature, and a change in voice pitch occurring simultaneously (or near-simultaneously) within a common timeframe, the communication module 17 may alert the user that he/she may be having an allergic response”. This is an example of environmental data provides context for the biometric data. When environmental sensor detects a high particulate density, and the biometric sensor detects elevation in body temperature and change in voice pitch, the earpiece determines that an allergic response is happening. The environmental data of high particulate density provides context of biometric data).
Regarding claim 5, LeBoeuf further discloses:
wherein the biometric data comprises pulse data and inertial data (see [80] “pulse rate” and [120] "accelerometers inside the wearable monitor 21 (10)  and [159] "inertial sensor pedometers").
Regarding claim 6, LeBoeuf further discloses:
wherein the one or more sensors include at least one biometric sensor disposed within the first earpiece housing (see [79] and Fig. 1 “at least one physiological sensor 11”), the set of sensor measurements include sensor measurements from the at least one biometric sensor within the first wireless earpiece (see Fig. 1 and [83], sensor measurements include measurements from physiological sensor and/or environmental sensor are analyzed to assess aging rate. The sensors are within the wireless earpiece), and the first wireless earpiece further comprises (a) a wireless transceiver disposed within the first earpiece housing (see [79] and Fig. 1 “at least one transmitter/receiver 14”) and the processor is operatively connected to the at least one biometric sensor and the wireless radio transceiver (see [79] and Fig. 1, 13 (processor) is connected with 11 (biometric sensor) and 14 (transceiver)), (b) at least one microphone operatively connected to the processor (see [93] and Fig. 1, "The communication and entertainment module 17 may contain at least one microphone". 17 is connected to 13), and (c) an inertial sensor operatively connected to the processor (see [120] "accelerometers inside the wearable monitor 21 (10)  and [159] "inertial sensor pedometers"), wherein the memory is configured to store the populated electronic health record and the sensor data summary (see [113] data storage component in sensor module 21 (wireless earpiece) allows processed (populated) data to be stored, analyzed, and manipulated to provide insight to the user. And also see [93] “digital memory” and [113] flash memory, RAM).
LeBoeuf does not explicitly disclose:
wherein the user input is performed utilizing the inertial sensor of the first earpiece, 
user input being a selection of user preferences.
However, Goldstein teaches that it was old and well known at the time of filing in the art of health care monitoring to include: wherein the user input is performed utilizing the inertial sensor of the first earpiece, (see [65], user input such as voice input and gesture input can be received through sensors in the earpiece device 1. See [65], gesture input can be received using motion detectors through gesture control interface 3B for detecting certain gestures such as finger or head movement) in order to provide easier and high quality communication at health monitoring devices [3]. 
Therefore, it would have been obvious to one of ordinary skill in the art of health care monitoring before the effective filing date of the claimed invention to modify the system of LeBoeuf to include wherein the user input is performed utilizing the inertial sensor of the first earpiece as taught by Goldstein in order to provide easier and high quality communication at health monitoring devices.
user input being a selection of user preferences (see [199], health monitoring system receives a user preference of selecting which mode of stress monitoring is to be used. Based on the user preference, health monitoring system then monitors user stress based on the mode that was selected by the user. Also see [204], health monitoring system monitor user’s stress level with different sampling frequency (e.g., 15 seconds or 45 seconds) based on user selected preferences) in order to optimize energy consumed as well as meeting the monitoring requirements of the user (see [204] of Jain).
Therefore, it would have been obvious to one of ordinary skill in the art of health care monitoring before the effective filing date of the claimed invention to modify the system of LeBoeuf to include user input being a selection of user preferences as taught by Jain in order to optimize energy consumed as well as meeting the monitoring requirements of the user.

Regarding claim 7, LeBoeuf discloses:
A method for populating an electronic health record utilizing wireless earpieces (see [140] and Fig. 1 “two earpiece modules 10”), comprising: 
providing the wireless earpieces, the wireless earpieces including a first wireless earpiece and a second wireless earpiece (see [140] and Fig. 1 “two earpiece modules 10”, one for each ear of a person); 
identifying a user of the wireless earpieces by the wireless earpieces utilizing at least one sensor within a first earpiece housing for the first wireless earpiece (see [82], physiological sensor 11 and/or an environmental sensor 12 may be configured to identify a person, such as biometric identification of a person, to whom the wearable monitoring device 10 is attached); 
performing sensor measurements of the user utilizing a plurality of sensors of the wireless earpieces wherein the plurality of sensors include at least one biometric sensor disposed within the first earpiece housing (see [79] and Fig. 1, at least one physiological sensor 11. The physiological sensors are disposed within the earpiece housing. Also see [80], physiological sensor can measure data such as heart rate, pulse rate, breathing rate, blood flow, heartbeat signatures etc.) and at least one environmental sensor (see [79] “at least one environmental sensor 12” Also see [81], environmental sensor can measure data such as humidity, temperature, pressure, barometric pressure, pollution, automobile exhaust, soot density, airborne particle density, airborne particle size etc.); 
summarizing the sensor measurements by an intelligent control of the wireless earpieces to store in the electronic health record (see Fig. 1 and [83] “The signal processor 13 may be configured to process information from a physiological sensor and/or an environmental sensor to assess aging rate.” See Fig. 2 and [129] “these algorithms are executed within the sensor module 21 itself, without the need for processing in the telecommunication device 22, through a processor 13 inside the module 21 (10).” Also see [133] “predictions may be processed by the internal processor 13 inside the wearable health module 21 (10)” and [153] “sensors for monitoring pulse rate and blood volume can be located in front of the ear and behind the ear or at the earlobe, and the time between the detection of each pulse from each sensor, as well as the volume of blood passed, can be processed by a signal processor 13 into an indication of blood pressure”. Processor 13 inside the wireless earpiece summarizes sensor measurements to provide a sensor data summery. For example, a summary of aging rate, predication of behavior or condition, and/or blood pressure. Processor is the intelligent control), wherein the intelligent control is disposed within the first earpiece housing (see [79] and Fig. 1, 13 (processor) is disposed within housing); 
populating the fields of the electronic health record of the user with the sensor measurements and the summary of the sensor measurements, the populating the electronic health record performed using the intelligent control disposed within the first earpiece housing (see [129] “methods of combining information from various sensors 11, 12 into a meaningful real-time personal health and environmental exposure assessment in a recording device. The meaningful assessment is generated by algorithms that can be executed in the sensor module 21……through a processor 13 inside the module 21 (10). The output from these algorithms can be viewed as charts, graphs, figures, photos, or other formats for the user to view and analyze.” The processor is the intelligent control.  Also see [141] “Raw or processed data 46 from these sensors can be wirelessly transferred to a recording device or a portable telecommunication device 22 (FIG. 2)”. Populating sensor data and summery (assessment) by processor to output display device for displaying. Also see Fig. 1, processor 13 is within housing); 
storing the populated electronic health record in a memory of the wireless earpiece, the memory operatively connected to the intelligent control and disposed within the first earpiece housing (see [113] data storage component in sensor module 21 (wireless earpiece) allows processed (populated) data to be stored, analyzed, and manipulated to provide insight to the user. And also see [93] “digital memory” and [113] flash memory, RAM. Also see Fig. 1, 17 (contains memory) is connected to 13); and 
sending the electronic health record of the user from the wireless earpieces to another device (see [87] “The signal processor 13 provides a means of converting the digital or analog signals from the sensors 11, 12 into data that can be transmitted wirelessly by the transmitter 14” and [101] “The portable telecommunication device 22 and the wearable sensor module 21 can telemetrically communicate both to and from each other”);
LeBoeuf does not explicitly disclose:
receiving user input through the wireless earpieces; 
user input to create document, and wherein the user input specifies fields within the document;
receiving user input at the wireless earpieces utilizing at least an inertial sensor disposed within the first earpiece housing;  
user input being a selection of user preferences.
However, Goldstein teaches that it was old and well known at the time of filing in the art of health care monitoring to include: 
receiving user input through the wireless earpieces; receiving user input at the wireless earpieces utilizing at least an inertial sensor disposed within the first earpiece housing (see [65], user input such as voice input and gesture input can be received through sensors in the earpiece device 1. See [65], gesture input can be received using motion detectors through gesture control interface 3B for detecting certain gestures such as finger or head movement. Inertial sensor is disposed within the earpiece housing see [201]) in order to provide easier and high quality communication at health monitoring devices [3]. 
Therefore, it would have been obvious to one of ordinary skill in the art of health care monitoring before the effective filing date of the claimed invention to modify the system of LeBoeuf to receive user input at the wireless earpieces utilizing at least an inertial sensor disposed within the first earpiece housing as taught by Goldstein in order to provide easier and high quality communication at health monitoring devices.
Nuance teaches that it was known in the healthcare informatics at the time of filing to include: 
user input to create document, and wherein the user input specifies fields within the document (see screen shots provided from Nuance youtube video, user’s voice input was used to create and record health data, and the user’s input was used to specify the fields to be filled out in the document) in order to streamline documentation process (see Nuance youtube video).
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare informatics before the effective filing date of the claimed invention to modify the system of LeBoeuf in 
Jain teaches that it was old and well known at the time of filing in the art of health care monitoring to include: user input being a selection of user preferences, and performing sensor measurement based on user preferences (see [199], health monitoring system receives a user preference of selecting which mode of stress monitoring is to be used. Based on the user preference, health monitoring system then monitors user stress based on the mode that was selected by the user. Also see [204], health monitoring system monitor user’s stress level with different sampling frequency (e.g., 15 seconds or 45 seconds) based on user selected preferences) in order to optimize energy consumed as well as meeting the monitoring requirements of the user (see [204] of Jain).
Therefore, it would have been obvious to one of ordinary skill in the art of health care monitoring before the effective filing date of the claimed invention to modify the system of LeBoeuf in view of Goldstein to include user input being a selection of user preferences, and performing sensor measurement based on user preferences as taught by Jain in order to optimize energy consumed as well as meeting the monitoring requirements of the user.

Regarding claim 9, LeBoeuf further discloses:
wherein the sensor measurements include at least pulse, blood pressure, temperature, and user experienced forces (see [80] “pulse rate”).
Regarding claim 10, LeBoeuf further discloses:
wherein the summarizing of the sensor measurements includes at least a high value for the sensor measurements and a low value for the sensor measurements (see [129] “methods of combining information from various sensors 11, 12 into a meaningful real-time personal health and environmental exposure assessment in a recording device. The meaningful assessment is generated by algorithms that can be executed in the sensor module 21……through a processor 13 inside the module 21 (10). The output from these algorithms can be viewed as charts, graphs, figures, photos, or other formats for the user to view and analyze.” See also Fig. 3, sensor data summary may display health factors over time in graphs. The high and low values are shown in the graph). 
Regarding claim 11, LeBoeuf further discloses:
wherein the summarizing includes an average for the sensor measurements (see [120] “average pulse rate”).
Regarding claim 12, LeBoeuf further discloses:
communicating the sensor data summary to the user of the wireless earpieces using a speaker disposed within the first earpiece housing and operatively connected to the processor (see [113], sensor module 21 (wireless earpiece) processes sensor data to be stored, analyzed, and manipulated to provide summery to the user. For example, 21 monitors habit of nail biting by using physiological sensors 11 to monitor internal sounds. If the habit is identified, the communication module 17 may instantly warn the user that the habit is occurring).
Regarding claim 13, LeBoeuf further discloses:
wherein the electronic health record comprises a plurality of fields, wherein a first field of the plurality of fields comprises the identifying information of the user (see [104] the personal database 25 contains health and environmental data that is personalized for each monitoring device user, including personalized information such as name and birth date), a second field of the plurality of fields comprises biometric data sensed by the biometric sensor disposed within the first earpiece housing (see [80] and Fig. 3 “pulse rate”), a third field of the plurality of fields comprises inertial data sensed by the inertial sensor disposed within the first earpiece housing (see [120] "accelerometers inside the wearable monitor 21 (10) to measure body motion  and [159] "inertial sensor pedometers" to measure footsteps walked during a day).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2008/0146892 to LeBoeuf et al. ("LeBoeuf") in view of U.S. Patent App. Pub. No. 2017/0112671 to Goldstein ("Goldstein"), in view of “Nuance” (YouTube video clip entitled " Nuance Healthcare Florence Workflow Concept with Samsung Smartwatch Demo English", retrieved from Internet: https://www.youtube.com/watch?v=I-NVD60oyn0) and further in view of U.S. Patent App. Pub. No. 2017/0071546 to Jain et al. ("Jain") as applied to claim 7 above, and further in view of U.S. Patent App. Pub. No. 2016/0330552 to Flood ("Flood").
Regarding claim 8, LeBoeuf further discloses:
wherein the sensor measurements include biometric data sensed by the at least one biometric sensor disposed within the first earpiece housing (see [79] and Fig. 1, at least one physiological sensor 11. The physiological sensors are disposed within the earpiece housing. Also see [80], physiological sensor can measure data such as heart rate, pulse rate, breathing rate, blood flow, heartbeat signatures etc.); 
wherein the first earpiece further comprises wireless transceiver disposed within the first earpiece housing for voice communications (see [79] and Fig. 1 “at least one transmitter/receiver 14”), the intelligent control disposed within the first earpiece housing is operatively connected to the at least one biometric sensor disposed within the first earpiece housing (see [79] and Fig. 1 “processor 13”. 13 (processor) is connected with 11 (biometric sensor)), the inertial sensor and the wireless transceiver are disposed within the first earpiece housing (see [120] "accelerometers inside the ), at least one microphone is operatively connected to the intelligent control of the first earpiece(see [93] and Fig. 1, "The communication and entertainment module 17 may contain at least one microphone". 17 is connected to 13), the memory is configured to store the populated electronic health record (see [113] data storage component in sensor module 21 (wireless earpiece) allows processed (populated) data to be stored, analyzed, and manipulated to provide insight to the user. And also see [93] “digital memory” and [113] flash memory, RAM); 
wherein the second earpiece comprises at least one biometric sensor disposed within the second earpiece housing (see [79] “at least one physiological sensor 11”), an intelligent control of the second earpiece housing operatively connected to the at least one biometric sensor disposed within the second earpiece housing (see [79] and Fig. 1 “processor 13”. 13 (processor) is connected with 11 (biometric sensor)), at least one microphone of the second earpiece operatively connected to the intelligent control of the second earpiece (see [93] and Fig. 1, "The communication and entertainment module 17 may contain at least one microphone". 17 is connected to 13), an inertial sensor of the second earpiece operatively connected to the intelligent control of the second earpiece (see [120] "accelerometers inside the wearable monitor 21 (10)  and [159] "inertial sensor pedometers"), a memory of the second earpiece operatively connected to the intelligent control of the second earpiece (see [93] “digital memory” and [113] flash memory, RAM). 
However LeBoeuf does not explicitly disclose:
user input performed using the inertial sensor disposed within the first wireless earpiece housing,
user input being the selection of user preferences,
a near field magnetic induction transceiver of the first earpiece is operatively connected to the intelligent control of the first earpiece for communication with the second earpiece,
a near field magnetic induction transceiver of the second earpiece operatively connected to the intelligent control of the second earpiece for communication with the first earpiece. 
However, Goldstein teaches that it was old and well known at the time of filing in the art of health care monitoring to include: 
user input performed using the inertial sensor disposed within the first wireless earpiece housing (see [65], user input such as voice input and gesture input can be received through sensors in the earpiece device 1. See [65], gesture input can be received using motion detectors through gesture control interface 3B for detecting certain gestures such as finger or head movement. Inertial sensor is disposed within the earpiece housing see [201]) in order to provide easier and high quality communication at health monitoring devices [3]. 
Therefore, it would have been obvious to one of ordinary skill in the art of health care monitoring before the effective filing date of the claimed invention to modify the system of LeBoeuf to include user input performed using the inertial sensor disposed within the first wireless earpiece housing as taught by Goldstein in order to provide easier and high quality communication at health monitoring devices.
However, Jain teaches that it was old and well known at the time of filing in the art of health care monitoring to include: user input being the selection of user preferences (see [199], health monitoring system receive a user preference of selecting which mode of stress monitoring is to be used. Based on the user preference, health monitoring system then monitor user stress based on the mode that was selected by the user. Also see [204], health monitoring system monitor user’s stress level with different sampling frequency (e.g., 15 seconds or 45 seconds) based on user selected user preferences) in order to optimize energy consumed as well as meeting the monitoring requirements of the user (see [204] of Jain).
user input being the selection of user preferences as taught by Jain in order to optimize energy consumed as well as meeting the monitoring requirements of the user.
However, Flood teaches that it was known in the healthcare earpiece art at the time of filing to include: 
a near field magnetic induction transceiver operatively connected to the intelligent control for communication with the second earpiece, a near field magnetic induction transceiver of the second earpiece housing operatively connected to the intelligent control of the second earpiece housing for communication with the first earpiece (see [9] “a near-field magnetic induction (NFMI) link" and Fig.1. Transceiver 180 is connected with processing unit 101). Near field magnetic induction transceiver is connected to processor in order to easily propagate signal through and around the human head (see paragraph [9] of Flood).
Therefore, it would have been obvious to one of ordinary skill in the healthcare earpiece art before the effective filing date of the claimed invention to modify the method of LeBoeuf in view of Goldstein and further in view of Jain to include a near field magnetic induction transceiver operatively connected to the intelligent control for communication with the second earpiece, and a near field magnetic induction transceiver of the second earpiece housing operatively connected to the intelligent control of the second earpiece housing for communication with the first earpiece as taught by Flood in order to easily propagate signal through and around the human head.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MENGLU WU whose telephone number is (571)270-7465.  The examiner can normally be reached on M-F 7:30-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.W./               Examiner, Art Unit 3686

/Elaine Gort/              Supervisory Patent Examiner, Art Unit 3686